DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding argument i., the Examiner respectfully disagrees.  The claims cover human performance of the limitations that constitute Certain Methods of Organizing Human activity and a mental process but for the recitation of generic computer components. For example, the claim recites generic computer components that is used to perform the abstract idea. But for these generic computing device recitations, and under broadest reasonable interpretation, each of the above recitations could be performed by an individual following rules or instructions which is an example of Certain Methods of Organizing Human Activity. For example, the acquiring, analyzing, determining and generating steps could be accomplished by a user obtaining molecular data from a subject and then using the information to create a drug recommendation for the patient and are thus part of the abstract idea. Generating a treatment plan, calculating a score, and modeling can be performed mentally.

The arguments regarding the rejection of claims 1-42 under 35 USC 103 are moot in view of the amendments to the claims and thus the rejection is updated below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-42 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 22-42 are related to a system (i.e., a machine), and claims 1-21 are also related to a method (i.e., a process). Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 22 includes limitations that recite at least one abstract idea. Specifically, independent claim 22 recites:

A system for generating a recommendation for drug treatment, the system comprising: 
a processing device; and 
a computer readable medium operably connected to the processing device and comprising programming instructions that, when executed, cause the processing device to: 
calculate drug scores based upon network-based distances for one or more target drug nodes based on molecular data of a patient, 
model one or more outputs based upon input data, wherein the input data comprises at least a portion of the drug scores, 
select an algorithmic output from the one or more modeling outputs based upon at least one performance criteria, 
calculate if the selected algorithmic output of the modeling satisfies a threshold, and 
if the selected algorithmic output satisfies the threshold, generate the recommendation for drug treatment associated with the patient.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because generating a recommendation for drug treatment, which would include the steps of calculating drug scores and using drug scores as part of inputs for a model that would be used to determining a drug recommendation are observations and judgements that can be performed in the human mind and with the aid of pen and paper. Modeling the outputs would include the determined drug scores (the drug scores being generated from a network model of considering protein interactions represented by target drug nodes) and making connections between the inputs for the model can be considered as observations and judgements. How the drug interacts 

The foregoing underlined limitations additionally constitute “organizing human activity” because determining a drug treatment recommendation is a fundamental economic practice in healthcare carried out when a physician determines what medication is best for a patient. The claims also constitute managing interactions between people because of the interaction between a doctor recommending treatment and the patient receiving the recommendation.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processing device) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea for Claims 1 is identical as the abstract idea for Claim 22, the only difference being that Claim 1 recites a method and claim 22 recites a system.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

claims 25 and 4, these claims recite the different cellular signaling pathways that are taken into consideration when determining the drug scores, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

In relation to claims 26 and 5, these claims recite additional cellular signaling pathways that are taken into consideration when determining the drug scores, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

In relation to claims 27 and 6, these claims recite comparing and determining how the drug and cellular signaling pathways are correlated, and therefore merely further define steps that were indicated as being part of the at least one abstract idea. 

In relation to claims 28 and 7, the shortest path can be determined and represents a strong correlation between the drug and the cellular signaling pathway, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

In relations to claims 33 and 12, these claims recite considering outcome data from patients who previously took the drug for the model, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

In relation to claims 34 and 13, these claims recite further describing outcome data from patients who previously took the drug for the model, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

In relation to claims 37 and 16, these claims recite inputs to consider for the model, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

In relation to claims 38 and 17, these claims recite determining how to aggregate inputs into the model, and therefore merely further define steps that were indicated as being part of the at least one abstract idea. 

In relation to claims 39 and 18, these claims recite comparing the output of the model to the performance data, which would be considering previous outcomes of how patient’s reacted to the drug and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

In relation to claims 41 and 20, these claims recite updating the determined drug scored based on comparing the results to the performance data, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

In relation to claims 42 and 21, these claims recite updating the modeling outputs, which are used to determine the recommendation of the treatment, and therefore merely further define steps that were indicated as being part of the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:


In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for determining a recommendation for drug treatment, the system comprising: 
a processing device; and 
a computer readable medium operably connected to the processing device and comprising programming instructions that, when executed, cause the processing device to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
determine drug scores based upon network-based distances for one or more target drug nodes 
model one or more outputs based upon input data, wherein the input data comprises at least a portion of the drug scores, 
select an algorithmic output from the one or more modeling outputs based upon at least one performance criteria
determine if the selected algorithmic output of the modeling satisfies a threshold, and 
if the selected algorithmic output satisfies the threshold, generate the recommendation for drug treatment.

Regarding the additional limitations of a system with a processing device and computer readable instructions, the Examiner submits that these limitations amount to merely using a computer and computer components to perform the above noted at least one abstract idea (see MPEP § 2106.05(f)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to recommend a drug treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial 

For these reasons, representative independent claim 22 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claims 2-10 and 23-31 recite further how the system utilizes the particular technological environment of mapping cellular signaling pathways into nodes and placing the nodes in positions of the network to calculate the distances between the drug target and nodes. The use of Dijkstra’s algorithm and finding the shortest path between the two points is a common process in computer implemented networking. See MPEP 2106.05(h).

Claims 11-21 and 32-42 recite how the system uses a machine learning process using different well-known algorithms to model the determination process of recommending the drug treatment and then updating the algorithm when a threshold is not met. 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:


Regarding the additional limitations of a system with a processing device and computer readable instructions, the Examiner submits that these limitations amount to merely using a computer and computer components to perform the above noted at least one abstract idea (see MPEP § 2106.05(f)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-42 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-15, 18-21, 22-24, 30-36, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2016/0232309 A1 to Yoon et al. (“Yoon”) in view of US Patent Application Pub 2018/0039731 A1 to Szeto (“Szeto”):

Regarding claim 22:
Yoon discloses a system for generating a recommendation for drug treatment, the system comprising: a processing device; and a computer readable medium operably connected to the processing device and comprising programming instructions that, when executed, cause the processing device to: calculate drug scores based upon network-based distances for one or more target drug nodes based on molecular data of a patient ([0012]- distance based scoring is used to find the effectiveness of a drug for a disease. [0065]- distance between drug targets and nodes that represent proteins can be calculated in the system, the score being interpreted as the degree of a drug reaction between the drug and protein target. [Figure 5] shows an example of the network. [0036]- molecular data is obtained from protein gene association databases from patients ), 
model one or more outputs based upon input data, wherein the input data comprises at least a portion of the drug scores ([0012]- by use of machine learning, the use of the network based distances, which would create the “drug scores”, can be used in a classifier (can be interpreted as a model) to test the efficacy of a drug for a certain disease of the patient), 
However, Yoon does not explicitly teach:
select an algorithmic output from the one or more modeling outputs based upon at least one performance criteria 
calculate if the selected algorithmic output of the modeling satisfies a threshold and 
if the selected algorithmic output satisfies the threshold, generate the recommendation for drug treatment associated with the patient
Szeto however teaches before the effective filing date of the current invention that the modeling engine is configured to generate trained clinical outcome prediction models using genomic data and clinical outcome data [0018]. Additionally, an algorithm for a machine learning/modeling process can be chosen and compared to find the best one that is based on performance criteria [0050]. The system stores blank template algorithms as well [0036]. To determine the accuracies of the algorithm used for the model, a threshold could be used 
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon to include algorithm based modeling of drug recommendations because it provides a more realistic and comprehensive model of drug recommendations.

Regarding claim 1, this claim is rejected in a similar manner as claim 22.

Regarding claim 23:
Yoon/Szeto teaches all of the limitations of claim 22. Yoon further teaches wherein the programming instructions for determining the drug scores comprise additional instructions that, when executed, cause the processing device to:  -36-Attorney Docket No. 146005.00501 overlay the molecular data of the patient onto at least one network graph representation of cellular signaling pathways ([0036]- the system has genetic network that is gathered in a network that maps proteins and genes (the interactions with proteins is considered as the cellular signaling pathway)); 
compute a network proximity-based distance from the at least one network graph representation ([0021]-  distance between nodes in the network are calculated); and 
determine the drug scores based upon at least the network proximity-based distance ([0059]-  the “drug score” can be interpreted as the strength of association between the drug and patient molecule).

Regarding claim 2, this claim is rejected in a similar manner as claim 23.

Regarding claim 24:
Yoon/Szeto teaches all of the limitations of claim 23. Yoon further teaches wherein the programming instructions for overlaying the molecular data of the patient onto at least one network graph representation comprise additional instructions that, when executed, cause the processing device to determine a corresponding node in the graph for each molecular result in a patient profile ([0021]- “node” in the graph can be expressed as the relevant proteins that could interact with the drug).

Regarding claim 3, this claim is rejected in a similar manner as claim 24.

Regarding claim 30:
Yoon/Szeto teaches all of the limitations of claim 23. Yoon further teaches wherein the programming instructions for determining the drug scores comprise additional instructions that, when executed, cause the processing device to: extract a minimum network-based distance for each target drug node; and determine a drug score based upon the extracted minimum network-based distance ([0038]- finding the shortest distance between target protein (the target drug node) and each protein).

Regarding claim 9, this claim is rejected in a similar manner as claim 30.

Regarding claim 31:
Yoon/Szeto teaches all of the limitations of claim 30. Yoon further teaches wherein the drug score is inversely proportional to the extracted minimum network-based distance (Yoon [0055]- in the network, the inverse of the median degree (the degree being the amount of association or distance between modules as described in [0036] would calculate the score. ).

Regarding claim 10, this claim is rejected in a similar manner as claim 31.

Regarding claim 32: 
Yoon/Szeto teaches all of the limitations of claim 22. Yoon however does not explicitly teach:
 wherein the programming instructions for modeling the one or more outputs based upon generated input data comprise additional instructions that, when executed, cause the processing device to: receive the input data; generate a modeling input comprising at least a portion of the input data; and model the one or more outputs using one or more modeling algorithms 
Szeto however teaches before the effective filing date of the current invention that a generated model to determine a recommendation for a drug would include inputs such as 
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include model inputs and an algorithm based modeling of drug recommendations because it provides a more realistic and comprehensive model of drug recommendations.

Regarding claim 11, this claim is rejected in a similar manner as claim 32.

Regarding claim 33:
Yoon/Szeto teaches all of the limitations of claim 32. Yoon however does not explicitly teach:
 wherein the computer readable medium further comprises additional instructions that, when executed, cause the processing device to receive outcome data, wherein the one or more modeled outputs are based upon at least a portion of the outcome data 
Szeto however teaches before the effective filing date of the current invention that clinical outcome data is received to be considered when modeling [0018].
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include model inputs such as outcome data because it provides a more realistic and comprehensive model of drug recommendations.



Regarding claim 34:
Yoon/Szeto teaches all of the limitations of claim 33. Yoon however does not explicitly teach:
wherein the outcome data comprises at least one of survival rates for a specific drug, progression-free survival rates for a specific drug, and response rates to a specific drug for a patient population 
Szeto however teaches before the effective filing date of the current invention that clinical outcome data can include data such as survival data, and drug response data from a cohort of patients (the patient population) [0040].
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include model inputs such as outcome data because it provides a more realistic and comprehensive model of drug recommendations.

Regarding claim 13, this claim is rejected in a similar manner as claim 34.

Regarding claim 35:
Yoon/Szeto teaches all of the limitations of claim 34. Yoon however does not explicitly teach: 
wherein the one or more modeling algorithms comprises at least one machine learning algorithm (Szeto- aggregation of the inputs needs to go through a machine learning process).
Szeto however teaches before the effective filing date of the current invention that a machine learning algorithm template with a specific algorithm is available [0044].
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include at least one machine learning algorithm because it provides more algorithm options to create a more realistic and comprehensive model of drug recommendations.

Regarding claim 14, this claim is rejected in a similar manner as claim 35.

Regarding claim 36:
Yoon/Szeto teaches all of the limitations of claim 35. Yoon however does not explicitly teach: 
where one or more modeling algorithms comprises at least one of a penalized regression/classification modeling technique, a Bayesian belief modeling technique, and a collaborative filter modeling technique 
Szeto however teaches before the effective filing date of the current invention that a machine learning algorithm template with a specific algorithm is available, examples of available algorithm templates include Bayesian based classifiers, rules classifiers, regression models, and sparse linear [0044].
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include at least one machine learning algorithm because it provides more algorithm options to create a more realistic and comprehensive model of drug recommendations.

Regarding claim 15, this claim is rejected in a similar manner as claim 36.

Regarding claim 39:
Yoon/Szeto teaches all of the limitations of claim 22. Yoon however does not explicitly teach:
wherein the programming instructions for selecting an algorithmic output from the one or more modeling outputs based upon at least one performance criteria comprise additional instructions that, when executed, cause the processing device to: compare an output from each of one or more modeling algorithms to determine a best performance output and 
determine the algorithmic output based upon the best performance output 
Szeto however teaches before the effective filing date of the current invention that the models can be compare to performance data. Use of performance data can be used as metrics to determine which trained model is the most accurate [0050].
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include comparing models to performance outputs because it creates better quality control to create a more realistic and comprehensive model of drug recommendations.

Regarding claim 18, this claim is rejected in a similar manner as claim 39.

Regarding claim 40:
Yoon/Szeto teaches all of the limitations of claim 22. Yoon however does not explicitly teach:
wherein the programming instructions for selecting an algorithmic output from the one or more modeling outputs based upon at least one performance criteria comprise additional instructions that, when executed, cause the processing device to: receive an output from each of one or more modeling algorithms; combine the output of each of the one or more modeling algorithms to produce the a combined output; and 
determine the algorithmic output based upon the combined output.
Szeto however teaches before the effective filing date of the current invention that ensemble metrics can be used to calculate accuracy distributions across all models in the ensemble (this is interpreted as the combined output) [0051]. The different models can be ranked according by ensemble metrics as shown in Figure 1.
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include comparing models to performance outputs because it creates better quality control to create a more realistic and comprehensive model of drug recommendations.

Regarding claim 19, this claim is rejected in a similar manner as claim 40.

Regarding claim 41:
Yoon/Szeto teaches all of the limitations of claim 22. Yoon however does not explicitly teach:
wherein the computer readable medium further comprises additional instructions that, when executed, cause the processing device to: adjust the drug scores to produce refined drug scores if the selected algorithmic output does not satisfy the threshold
Szeto however teaches before the effective filing date of the current invention that when making the biological modeling, the model can be re-instantiated by giving weights to values to set the template’s parameters (this can be interpreted as “adjusting” values and scores that would be inputs for the model) [0060]. 
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include score adjusting for model inputs because it creates better quality control to create a more realistic and comprehensive model of drug recommendations.

Regarding claim 20, this claim is rejected in a similar manner as claim 41.

Regarding claim 42:
Yoon/Szeto teaches all of the limitations of claim 41. Yoon however does not explicitly teach:
wherein the computer readable medium further comprises additional instructions that, when executed, cause the processing device to:  -40-Attorney Docket No. 146005.00501 model one or more updated outputs based upon updated input data, wherein the updated input data comprises at least a portion of the refined drug scores; and 
select an updated algorithmic output from the one or more updated modeling outputs based upon the at least one performance criteria 
Szeto however teaches before the effective filing date of the current invention that when making the biological modeling, the model can be re-instantiated by giving weights to values to set the template’s parameters (this can be interpreted as “adjusting” values and scores that would be inputs for the model). This would then change how the model is made [0060]. Based on any models made, the model can be compared to performance measures to rank the best model [0018].
 Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include score adjusting for model inputs because it creates better quality control to create a more realistic and comprehensive model of drug recommendations.

Regarding claim 21, this claim is rejected in a similar manner as claim 42.

Claims 4-8, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2016/0232309 A1 to Yoon et al. (“Yoon”) in view of US Patent Application Pub 2018/0039731 A1 to Szeto (“Szeto”) in further view of US Patent Application Pub 2008/0261820 A1 to Iyengar et al (“Iyengar”):

Regarding claim 25:
Yoon/Szeto teaches all of the limitations of claim 24. Yoon however does not explicitly teach:
 wherein the programming instructions for determining a corresponding node comprise additional instructions that, when executed, cause the processing device to: map gene copy number changes to DNA nodes; map transcript over/under-expressions to mRNA nodes; map protein expression changes to protein nodes; and map phosphoprotein expression changes to active protein nodes 
Iyengar however teaches before the effective filing date of the current invention that various “interactions” with nodes in the network as described in [0014] can occur between a drug and molecules in the body (such as DNA, RNA, and proteins) [0094]. The interactions are also described as mapping inhibition and phosphorylation [0095]. Interactions can also come from expression profiling which would be mapped to the protein nodes [0052]. Target molecules can be also be found by using mRNA transcripts (this can be interpreted as mapping protein expression changes to protein nodes) [0101].
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include various signaling nodes because it creates a more realistic and comprehensive model of cellular signaling pathways that can be used for drug recommendations.

Regarding claim 4, this claim is rejected in a similar manner as claim 25.

Regarding claim 26:
Yoon/Szeto/Iyengar teaches all of the limitations of claim 25. Yoon however does not explicitly teach:
wherein the programming instructions for determining a corresponding node comprise additional instructions that, when executed, cause the processing device to map one or more mutations to the active protein nodes
Iyengar however teaches before the effective filing date of the current invention that the node can consider interactions with DNA molecules which would include recombinant DNA molecules that has undergone manipulation (this can be interpreted as a mutation) [0099]
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include various signaling nodes because it creates a more realistic and comprehensive model of cellular signaling pathways that can be used for drug recommendations.

Regarding claim 5, this claim is rejected in a similar manner as claim 26.

Regarding claim 27:
Yoon/Szeto/Iyengar teaches all of the limitations of claim 25. Yoon further teaches wherein the programming instructions for computing the network proximity-based distance comprise additional instructions that, when executed, cause the processing device to compare mapped nodes to known drug target locations ([0038]- known 

Regarding claim 6, this claim is rejected in a similar manner as claim 27.

Regarding claim 28:
Yoon/Szeto/Iyengar teaches all of the limitations of claim 27. Yoon further teaches wherein the programming instructions for computing the network proximity-based distance comprise additional instructions that, when executed, cause the processing device to determine a shortest path between a mapped node and a known drug target location according to at least one standard graph theory methodology ([0038]- shortest path between targets in the network is calculated based on known associations ).

Regarding claim 7, this claim is rejected in a similar manner as claim 28.

Regarding claim 29:
Yoon/Szeto/Iyengar teaches all of the limitations of claim 28. Yoon however does not explicitly teach:
wherein the at least one standard graph theory methodology comprises Dijkstra's algorithm 
Iyengar however teaches before the effective filing date of the current invention that in biological networks, shortest distances between nodes can be used to track interaction data [0075].
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto/Iyengar to include calculating shortest distance between various signaling nodes because it is an easy way to better quantify associations of cellular signaling pathways that can be used for drug recommendations.

Regarding claim 8, this claim is rejected in a similar manner as claim 29.

Claims 16, 17, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2016/0232309 A1 to Yoon et al. (“Yoon”) in view of US Patent Application Pub 2018/0039731 A1 to Szeto (“Szeto”) in further view of US Patent Application Pub 2015/0019239 A1 to Ebadollahi (“Ebadollahi”):

Regarding claim 37:
Yoon/Szeto teaches all of the limitations of claim 32. Yoon however does not explicitly teach:
 wherein the input data comprises demographic data for a patient, pathologic data for the patient, prior therapy data for the patient, molecular data for the patient, and outcome data 
Ebadollahi however teaches before the effective filling date of the current invention that model inputs for a model to determine if a drug is appropriate for a patient can include patient data such as demographics, patient outcomes (outcome data can also be interpreted to track molecular data for the patient), medication events (can be used to track prior 
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto to include other model inputs because it creates a more realistic and comprehensive model of cellular signaling pathways that can be used for drug recommendations.

Regarding claim 16, this claim is rejected in a similar manner as claim 37.

Regarding claim 38:
Yoon/Szeto/Ebadollahi teaches all of the limitations of claim 37. Yoon however does not explicitly teach:
wherein the programming instructions for generating the modeling input comprising at least a portion of the input data comprise additional instructions that, when executed, cause the processing device to aggregate the input data into a single modeling input 
Szeto however teaches before the effective filing date of the current invention that genomic data and clinical outcome data is put into the model as one “training input”, which can be interpreted as aggregating the inputs into a single modeling input [0018].
Therefore, it would have been obvious to one of ordinary skill in the art of bioinformatics before the effective filing date of the current invention to modify Yoon/Szeto/Ebadollahi to include other model inputs because it creates a more realistic and comprehensive model of cellular signaling pathways that can be used for drug recommendations.

Regarding claim 17, this claim is rejected in a similar manner as claim 38.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686